Case 2:21-cv-02664-MWF-JPR Document 1 Filed 03/26/21 Page 1 of 5 Page ID #:1



  1      DENNIS A. CAMMARANO/BAR NO. 123662
         CAMMARANO LAW GROUP
  2      555 East Ocean Boulevard, Suite 501
         Long Beach, California 90802
  3      Telephone: (562) 495-9501
         Facsimile: (562) 495-3674
  4
         Attorneys for Plaintiff
  5      T.J. Trading, Inc.
  6
  7
  8                                UNITED STATES DISTRICT COURT
  9                               CENTRAL DISTRICT OF CALIFORNIA
 10      T.J. TRADING, INC.,              )             IN ADMIRALTY
                                          )
 11                         Plaintiff,    )             Case No.:
                                          )
 12      vs.                              )             COMPLAINT FOR:
                                          )
 13      KERRY FREIGHT (USA)              )             1.    NON-DELIVERY OF
         INCORPORATED; and DOES 1         )                   CARGO;
 14      through 10, inclusive,           )             2.    NEGLIGENCE/WILFUL
                                          )                   MISCONDUCT/
 15                          Defendants.  )                   UNSEAWORTHINESS
                                          )             3.    BREACH OF CONTRACT
 16      ________________________________ )             4.    BREACH OF BAILMENT
 17
 18              COMES NOW, Plaintiff, T.J. TRADING, INC. for itself and for causes of
 19      action against KERRY FREIGHT (USA) INCORPORATED and Does 1 through
 20      10, inclusive, (“Defendants”), alleges as follows:
 21                                         JURISDICTION AND VENUE
 22              1.      This action involves admiralty or maritime claims within the meaning
 23      of Rule 9(h) of the Federal Rules of Civil Procedure and is within this court’s
 24      admiralty and maritime jurisdiction. As well, this court has jurisdiction under a
 25      Federal Question under 28 U.S.C. § 1331, in that the dispute arises under federal
 26      law, namely, the Carriage of Goods by Sea Act (“COGSA”), 46 U.S.C. § 30701 et.
 27      seq.
 28              2.      At all times material herein, Plaintiff, T.J. TRADING, INC.
      Complaint for Non-Delivery of Cargo
Case 2:21-cv-02664-MWF-JPR Document 1 Filed 03/26/21 Page 2 of 5 Page ID #:2



  1      (hereinafter “T.J.” or “Plaintiff”) was a domestic corporation with an office and
  2      place of business at 2030 Central Avenue, Duarte, CA 91010. Plaintiff brings this
  3      on its own behalf as the consignee and owner of the below described cargo.
  4              3.      At all times material herein, Defendant KERRY FREIGHT (USA)
  5      INCORPORATED (hereafter, “KERRY FREIGHT” or with Does “Defendants”) is
  6      a corporation doing business in this judicial district as a non-vessel operating
  7      common carrier with an office and place of business located at 565 Brea Canyon
  8      Road, Ste. D, Walnut, CA 91789.
  9              4.      The true names and capacities, whether individual, corporate,
 10      associate or otherwise, of Defendants designated herein as DOES 1 through 10,
 11      inclusive, are unknown to Plaintiff who therefore sues said Defendants by such
 12      fictitious names.
 13              5.      Plaintiff is informed and believes, and thereon alleges, that each of
 14      Defendants designated herein as a DOE 1 through 10, inclusive, is, in some
 15      manner, legally responsible for the events and happenings herein referred to, and
 16      when the names and capacities of said Defendants are ascertained, Plaintiff will
 17      seek leave of Court to amend this Complaint to reflect their true names and
 18      capacities.
 19                                         FIRST CAUSE OF ACTION
 20                                           (Non-Delivery of Cargo)
 21              6.      Plaintiff incorporates by reference paragraphs 1 through 5, inclusive,
 22      of this Complaint as fully set forth herein.
 23              7.     On or about November 17, 2020, Defendants and each of them
 24      accepted a shipment of 298 cartons of assorted mats and bins (“Cargo”) to be
 25      carried from Yantian, China to Long Beach, California in container
 26      HMMU6078217 in the same good order and condition as when received under
 27      KERRY FREIGHT bill of lading number A2011281478 dated November 17, 2020
 28      issued on behalf of Defendants, copy of which is attached as Exhibit 1.
      Complaint for Non-Delivery of Cargo                                                   Page 2
Case 2:21-cv-02664-MWF-JPR Document 1 Filed 03/26/21 Page 3 of 5 Page ID #:3



  1              8.     Defendants failed and neglected to carry, handle and monitor the Cargo
  2      and maintain its good order and condition as when received. To the contrary, the
  3      Cargo was not delivered.
  4              9.     By reason of the foregoing, Plaintiff has been damaged in the sum of
  5      $29,356.74, plus miscellaneous expenses, interest and costs, no part of which has
  6      been paid by Defendants despite demand therefor.
  7                                         SECOND CAUSE OF ACTION
  8                           (Negligence/Wilful Misconduct/Unseaworthiness)
  9              10.     Plaintiff incorporates by references paragraphs 1 through 9, inclusive,
 10      of this Complaint as though fully set forth herein.
 11              11.     The loss to the Cargo was directly and proximately caused by the
 12      fault, neglect, willful misconduct, breach of statutory and/or common law duty of
 13      Defendants, and each of them, as well as the unseaworthiness of the carrying vessel
 14      and/or containers housing the Cargo.
 15              12.     As a direct and proximate result of such conduct, Plaintiff has been
 16      damaged in the sum of $29,356.74, plus miscellaneous expenses, interest and costs,
 17      no part of which has been paid by Defendants despite demand therefor.
 18                                         THIRD CAUSE OF ACTION
 19                                             (Breach of Contract)
 20              13.     Plaintiff incorporates by reference paragraphs 1 through 12, inclusive,
 21      of this Complaint as though fully set forth herein.
 22              14.     On or about November 17, 2020, Defendants agreed to safely handle,
 23      store, transport and deliver the Cargo in the same good order and condition as
 24      when received.
 25              15.     Defendants materially and substantially breached and deviated from
 26      their agreement by failing to deliver the Cargo in the same good order and
 27      condition as when received.
 28              16.     All, of any, conditions and/or covenants required to be performed in
      Complaint for Non-Delivery of Cargo                                                   Page 3
Case 2:21-cv-02664-MWF-JPR Document 1 Filed 03/26/21 Page 4 of 5 Page ID #:4



  1      accordance with the terms and conditions of the agreement, were complied with or
  2      otherwise excused.
  3              17.     As a direct and proximate result of the breach of, and deviation from,
  4      the agreement by Defendants, Plaintiff has been damaged in the sum of
  5      $29,356.74, plus miscellaneous expenses, interest and costs, no part of which has
  6      been paid by Defendants.
  7                                     FOURTH CAUSE OF ACTION
  8                                         (Breach of Bailment)
  9              18.     Plaintiff incorporates by reference paragraphs 1 through 17, inclusive,
 10      of this Complaint as though fully set forth herein.
 11              19.     The damage of the Cargo was directly and proximately caused by the
 12      acts and omissions of Defendants in violation of their statutory and common law
 13      duties and/or obligations as bailees to safely care for the Cargo.
 14              20.     As a direct and proximate result of Defendants’ breach of obligation,
 15      Plaintiff has been damaged in the sum of $29,356.74, plus miscellaneous expenses,
 16      interest and costs, no part of which has been paid by Defendants despite demand
 17      therefor.
 18              WHEREFORE, Plaintiff prays for judgment against Defendants, and each
 19      of them, as follows:
 20              1.      For general damages in the sum of $29,356.74, miscellaneous
 21      expenses, interest and costs;
 22              2.      For pre-judgment interest from November 17, 2020, at the rate of 10%
 23      per annum or as otherwise allowable by the court;
 24              3.      For post-judgment interest at the maximum allowable rate;
 25
 26
 27      ///
 28      ///
      Complaint for Non-Delivery of Cargo                                                  Page 4
Case 2:21-cv-02664-MWF-JPR Document 1 Filed 03/26/21 Page 5 of 5 Page ID #:5



  1              4.      For costs of suit herein; and,
  2              5.      For such other and further relief as this court deems just and proper.
  3
  4      Dated: March 26, 2021                      CAMMARANO LAW GROUP
  5
  6                                                 By: /s/ Dennis A. Cammarano
                                                        Dennis A. Cammarano
  7                                                     Attorneys for Plaintiff,
                                                        T.J. TRADING, INC.
  8                                                       3529complaint 032521.wpd

  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      Complaint for Non-Delivery of Cargo                                                   Page 5
